United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 30, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-51537
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

DARRYL HENRY

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:05-CR-97-2
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Darryl Henry appeals the sentence imposed following his

guilty-plea conviction of aiding and abetting possession with

intent to distribute cocaine base.    He argues that the district

court erred by denying him an offense level reduction based on

his acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1.

     This court has previously rejected the argument that because

a defendant meets other criteria for acceptance of responsibility

he is entitled to a § 3E1.1 reduction despite his use of illicit

drugs while on release.    See United States v. Flucas, 99 F.3d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51537
                                 -2-

177, 180 (5th Cir. 1996); United States v. Rickett, 89 F.3d 224,

227 (5th Cir. 1996).    In this case, the district court’s ruling

was based on Henry’s continued drug use, as evidenced by urine

test results.   Additionally, the district court found that

Henry’s denials regarding his continued drug use were not

credible.   Given these facts, it cannot be said that the district

court’s ruling is without foundation.      See United States v.

Washington, 340 F.3d 222, 227 (5th Cir. 2003).     Accordingly, the

judgment is AFFIRMED.